Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the Applicant’s recitation “chamber having an opening on a triangular side and a chamber having an opening on a triangular side” since it is unclear which side of a triangle the Applicant is referring to thereby rendering the claim unclear and indefinite.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.  2004/0226096 to Davis in view of U.S. Pat. No. 8,176,585 to Isham.
Claim 1, 4-8, Davis discloses a device comprising an upper body wedge 12 and a foot wedge 22 comprised of polymeric foam [Abstract].  Davis is silent to inflatable bladders and a pump.  Isham discloses inflatable bladders (18,20,24,26,32,34,52) for a support capable of supporting the lumbar and cervical regions and a pump defined by a fluid supply device 54.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ inflatable bladders as taught by Isham to selectively adjust a person into a desired position.







Claim(s) 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.  2004/0226096 to Davis in view of U.S. Pat. No. 8,176,585 to Isham, and further in view of U.S. Pat. No. 8,371,653 to Albecker.  
Claims 9 and 14, Davis discloses a device comprising an upper body wedge 12 and a foot wedge 22 comprised of polymeric foam [Abstract].  Davis is silent to inflatable bladders and a pump.  Isham discloses inflatable bladders (18,20,24,26,32,34,52) for a body support capable of supporting the lumbar and cervical regions and a pump defined by a fluid supply device 54.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ inflatable bladders as taught by Isham to selectively adjust a person into a desired position.  Davis is also silent to a pair of armrest.  Albecker discloses a pair of arm rest 4 with a cuff (4a,4ar,4af).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ an armrest as taught by Davis yielding predictable results that provide a structure that is comfortable and supports the arms.  
Claim 12, Davis discloses the device, further including a cover [0032], but is silent to a color.  Selecting from a plethora of known colors for a cover is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a therapeutic/soothing color yielding predicable results that provide a calming effect to the user while resting upon the body support of Davis.    



Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2004/0226096 to Davis in view of U.S. Pat. No. 8,176,585 to Isham, U.S. Pat. No. 8,371,653 to Albsecker, and further in view of U.S. Pat. No. 4,853,993 Walpin et al.
Claims 10 and 13, Davis discloses the device, but is silent to raised regions.  Walpin discloses raised regions/convoluted 25 for a body support.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ raised regions as taught by Walpin yielding predictable results that provide an equivalent and alternative support surface to the device of Davis.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.  2004/0226096 to Davis in view of U.S. Pat. No. 8,176,585 to Isham, and further in view of U.S. Pub. No. 2003/0205920 to Sprouse et al.
Claim 2, Davis, as best understood, discloses the device, but is silent to a longitudinal concavity along an upper surface and a chamber having an opening encompassing the inflatable bladders.  Sprouse discloses a longitudinal concavity defined by area 42 along an upper surface and a chamber having an opening encompassing the inflatable bladders of a body support (fig. 9-10).  It would have been obvious for one having ordinary skill in the art to employ a concavity before the filing date of the invention yielding predictable results that relives pressure points and provide a sense of stability and security [0004].  



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2004/0226096 to Davis in view of U.S. Pat. No. 8,176,585 to Isham, and further in view of U.S. Pat. No. 4,853,993 Walpin et al.
Claim 3, Davis discloses the device, but is silent to raised regions.  Davis discloses raised regions 25 for a body support.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ raised regions as taught by Walpin yielding predictable results that provide an equivalent and alternative support surface to the device of Davis.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.  2004/0226096 to Davis in view of U.S. Pat. No. 8,176,585 to Isham, U.S. Pat. No. 8,371,653 to Albecker, and further in view of U.S. Pub. No. 2015/0026891 Davis et al.  
Claim 11, Davis discloses the device, but is silent to headphones.  Davis ‘891 discloses headphones for a body support [0029].  It would have been obvious for one having ordinary skill in the art before the effective filing of the invention to employ headphones yielding predictable results that provide a means to listen to audio/visual media while on the body support of Davis.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673